Citation Nr: 0308921	
Decision Date: 05/12/03    Archive Date: 05/20/03

DOCKET NO.  00-05 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
service-connected erectile dysfunction of the penis.

2.  Entitlement to service connection for balanitis as 
secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from November 1952 to 
October 1954.  The veteran was awarded the Purple Heart 
Medal. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, wherein the RO continued the 
noncompensable evaluation assigned to the service-connected 
erectile dysfunction of the penis and denied entitlement to 
service connection for chronic balanitis as secondary to 
service-connected hypertension.

In April 2001, the Board remanded the veteran's claims to the 
RO for additional development, to include an additional VA 
examination.  The requested development has been completed 
and the case is ready for final appellate review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and VA's development activity, and 
has obtained and fully developed all evidence necessary for 
the equitable disposition of the claims.

2.  The veteran's disability from erectile dysfunction of the 
penis is manifested by continued erectile dysfunction.

3.  Balanitis was initially demonstrated years after service, 
and has not been shown by competent evidence to be related to 
the veteran's military service or to the service-connected 
hypertension.




CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the veteran, 
the criteria for a 20 percent evaluation for service-
connected erectile dysfunction of the penis have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.115b, 
Diagnostic Code 7522 (2002).

2.  Balanitis was not incurred in or aggravated by active 
service, nor is balanitis proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 
5013A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

On November 9, 2000, during the pendency of the this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A.  §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West Supp. 2002)).  The VCAA revises 
VA's obligations including in two significant ways.  First, 
VA has a duty to notify a claimant of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits, as well as the development responsibilities of 
the claimant and of the VA.  See 38 U.S.C.A. §§ 5102 and 5103 
(West Supp. 2002).  Second, VA has a duty to assist claimants 
in obtaining evidence necessary to substantiate their claims.  
See 38 U.S.C.A. § 5103A (West Supp. 2002).  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date. 

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which was effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

With respect to notice, in a January 2000 rating decision, a 
February 2000 statement of the case (SOC), a December 2002 
supplemental statement of the case, and RO letters, the 
appellant was informed of the evidence necessary to prevail 
on his increased evaluation and service connection claims.  
As such, the VA duty to notify has been met.  See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet App. June 19, 
2002).  

With regard to the duty to assist, the VCAA provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The law 
provides that the assistance provided by VA shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  The veteran's service medical 
reports are of record, and VA and private treatment reports 
have been obtained.  As noted in the Introduction section of 
the decision, in April 2001, the Board remanded the veteran's 
claims to the RO for additional development, to include a VA 
examination in order to determine the exact etiology of the 
veteran's balanitis and the current severity of his erectile 
dysfunction.  That examination was conducted in December 
2002.  A review of the record shows that all pertinent 
medical records have been obtained and that these records and 
those previously of record are sufficient to properly decide 
whether the veteran's claims should be granted.  

Factual Background

The veteran's service medical records are negative for any 
evidence of genitourinary disorder.  Post-service VA and 
private treatment reports are of record.  A review of these 
reports reveals that the veteran was initially diagnosed with 
erectile dysfunction when seen by VA in January 1995.  

Treatment reports, submitted by P.J., M.D., dated in October 
1999, May 2001, and February 2002, reflect that he had 
treated the veteran for various disabilities over the 
previous eight years.  In his October 1999 report, Dr. J 
related that within the previous year, the veteran had 
developed recalcitrant balanitis and erectile failure.  Dr. 
J. indicated that the veteran had first reported his erectile 
failure and resultant impotence in July 1995, that his 
balanitis was first demonstrated in November 1998, and that 
the balanitis was probably a result of the appellant's 
diabetes.  In summary, Dr. J concluded that the veteran's 
chronic medical conditions, such as his hypertension and 
diabetes, and the necessary therapy for them, had contributed 
to the appellant's more recent problems of erectile 
dysfunction and balanitis.  

More recently, in December 1999, the veteran was examined by 
VA.  A review of that examination report reflects that the 
veteran complained of a four to five year history of complete 
impotence  The veteran denied achieving an erection either in 
the morning or during activity with his wife.  He reported 
having a normal sensation of his phallus and normal libido.  
The examiner noted that the veteran was given the option of 
injection therapy, a vacuum device or an inflatable 
prosthesis and that he declined to have any further treatment 
at that time.  The veteran reported that he had received 
Viagra from another physician, but he denied ever having used 
it because of lack of interest by his spouse.  He complained 
of an erythematous lesion around the base of his glans penis, 
which had been present for approximately one and a half 
years.  He related that the lesion would wax and wane, that 
it would become moderately erythematous and that it would 
occasionally burn when it was exposed to urine.  The examiner 
reported that the veteran was non-circumcised and that he had 
been treated with multiple courses of antifungal for 
balanitis, which had not resolved the problem.  

A physical examination of the veteran in December 1999, 
revealed that the testicles were normal to palpation, 
bilaterally.  The phallus was uncircumcised.  There was a 
ring of erythema, which extended from the coronal margin down 
to about a half an inch onto the innerpatulous skin, 
circumferentially around the penis.  The area was noted to 
have been very moist and to have been associated with two 
rings of brown discoloration proximally and distally.  There 
was firmness to the area and the remainder of the examination 
was normal.  Diagnoses of impotence and chronic balanitis 
were recorded.  

Photographs, submitted by the veteran, which were received by 
the RO in March 2000, reveal clinical findings of his penis 
which are consistent with those noted by VA during the 
December 1999 VA examination. 

Treatment reports, submitted by Health Net Community Health 
Centers Southeast, dated in January, May and August 1999 
reflect that the veteran received treatment for his 
balanitis.  When seen in May 1999, the veteran reported that 
a urologist had told him that his hyperpigmeneted balanitis 
was "scars."  A diagnosis of balanitis circinata was 
recorded.  In August 1999, the veteran indicated that if he 
received a statement to the affect that he had "scars" on 
his penis, that he would receive a better payment from the 
VA.  

Photographs of the veteran's penis, received by the RO in 
October 2002, are consistent with clinical findings noted in 
this decision. 

A December 2002 VA examination report reflects the veteran 
reported having difficulty with his erections for 
approximately the previous eight to ten years.  He related 
that initially, he was able to have occasional and partial 
erections.  However, the situation had progressed where he 
would not have any erections at all, even with stimulation, 
and that he did not have any spontaneous secretions in the 
morning.  The veteran reported that although Viagra had been 
prescribed to him, he did not take it because of his cardiac 
condition.  The examiner noted that no other modalities, such 
as vacuum assisted erection device or intracavernous 
injections had been recommended to the patient.  The veteran 
related that the foreskin of his penis had been a problem for 
approximately the previous three years.  At that time, he 
related that he had some trouble retracting the foreskin, 
which was very red and inflamed.  He reported that he had 
seen a physician and that he had been prescribed medication, 
which had enabled him to freely retract the foreskin and 
clean it on a daily basis.  The veteran reported that the 
redness on the foreskin and head of the penis has remained 
but that it did not interfere with his ability to urinate or 
cause infections.  The veteran denied having any trauma to 
his genitalia or groin.  

A physical examination of the veteran in December 2002, 
revealed that his testicles were descended, bilaterally.  
There was some evidence of a small varicocele on the right 
side.  The veteran's penis was uncircumcised.   The foreskin 
was able to be retracted very easily.  There was a purplish 
hue to the coronal margin of the dorsal glans penis.  The 
inner prepuce was somewhat erythematous.  There were no signs 
of active infection or drainage.  The area was nontender.  
The meatus was normal.  It was the impression of the examiner 
that the veteran's balanitis was not as likely to be related 
to the service-connected hypertension but was more likely to 
be related to the appellant's diabetes.  In reaching the 
foregoing conclusion, the VA examiner concluded that 
balanitis was fairly commonly seen in patients with diabetes.  

II.  Analysis

Erectile Dysfunction

Increased Ratings Laws and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2002).  Separate rating codes identify the various 
disabilities. 38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2002).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2002).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).  The Secretary shall consider all information and lay 
and medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West Supp. 2002).

There is not a listed disability rating for erectile 
dysfunction of the penis, and this condition is therefore 
rated by analogy under 38 C.F.R. § 4.115b, Diagnostic Code 
7522.  Under that Code, a 20 percent rating will be assigned 
where there is evidence of a deformity of the penis with loss 
of erectile power.  However, in every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  See 38 C.F.R. § 4.31 (2002).  

At the outset, the Board notes that 38 C.F.R. § 4.115(b) 
Diagnostic Code 7520 (2002), for removal of half or more of 
the penis, is clearly inapplicable, since there is no medical 
evidence indicating, nor does the veteran contend, that he 
has had half or more of his penis removed.  

The Board notes that the veteran has been awarded special 
monthly compensation for loss of use of a creative organ; the 
special monthly compensation for this disability is not now 
before the Board.  Rather, the question before the Board is 
whether a compensable rating should be assigned for the 
erectile dysfunction.

After a review of the medical evidence of record, the Board 
concludes that resolving all reasonable doubt in favor of the 
veteran, a 20 percent evaluation is warranted for the 
service-connected erectile dysfunction.  In support of the 
foregoing conclusion, the Board notes that while there is no 
medical evidence of a deformity of the penis, erectile 
dysfunction is evident.  In this case, although the veteran 
does not meet all the criteria for a 20 percent rating for 
erectile dysfunction, the Board nonetheless finds that 
because some of the criteria have been met, his disability 
picture more nearly approximates the criteria for the 20 
percent rating.  See 38 C.F.R. § 4.7 (2002).  After a careful 
consideration of the evidence, the Board finds that resolving 
reasonable doubt in favor of the veteran, a 20 percent 
evaluation is warranted for the service-connected erectile 
dysfunction under Diagnostic Code 7522.  See 38 C.F.R. §§ 
3.102, 4.3 (2002).  



Balanitis

Service connection laws and regulations

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 
3.303 (2002).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  

Service connection may also be established when the evidence 
shows that a particular disability is proximately due to or 
the result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  Service 
connection under § 3.310(a) is also warranted for additional 
disability due to aggravation of a non service-connected 
disability by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

The Board has thoroughly reviewed the medical evidence of 
record and concludes that the preponderance of the evidence 
is against a finding that the veteran's balanitis is 
etiologically related to service, or secondary to his 
service-connected hypertension.  In this regard, the Board 
notes that the veteran was not seen for any genitourinary 
complaints during service.  Indeed, post-service private 
medical evidence reflects that the veteran first received 
treatment for his balanitis in the mid-1990's.  The record 
contains no competent evidence relating current balanitis to 
service.  The veteran has not alleged any trauma during 
service.  With respect to the evidence regarding secondary 
service connection, greater weight is to be accorded to the 
December 2002 opinion of the VA genitourinary physician.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)); see also Guerieri v. Brown, 4 
Vet. App. 467, 470-471 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches, as is true of any evidence, the credibility and 
weight to the attached medical opinions are within the 
province of the Board).
In according greater weight to the VA genitourinary 
physician's opinion of December 2002 over the opinions of P. 
J. M.D., dated in October 1999 and February 2002, the Board 
observes that the VA physician reviewed the veteran's entire 
claims file, to specifically include the post-service 
treatment reports.  It does not appear that P. J., M.D. 
reviewed the veteran's claims file or service medical records 
in rendering either one of his opinions.  In addition, the 
December 2002 opinion was rendered by a VA genitourinary 
specialist who provided reasons and bases for his opinion.  
Therefore, the Board accords less weight to the opinion of 
P. J. M.D.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992) 
("[t]he BVA has the duty to assess the credibility and 
weight to be given the evidence")); Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).

The Board acknowledges the statements submitted by the 
veteran with respect to the etiology of his balanitis.  
However, being a lay person, the veteran is not competent to 
opine as to matters which require medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  In light of the foregoing, the 
Board concludes that the preponderance of the evidence is 
against the claim of entitlement to service connection for 
balanitis, to include as secondary to the service-connected 
hypertension.

Additional Considerations

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.
In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  In 
the veteran's case at hand, the Board notes that the RO 
provided and discussed the criteria for assignment of 
extraschedular evaluations for the disability at issue for 
which increased evaluations are sought by the veteran on 
appeal.  The Court has further held that the Board must 
address referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider unusual or exceptional.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of an extraschedular 
evaluation for the disability at issue for which an increased 
compensation benefit is sought on appeal.
The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of the 
disability at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


(CONTINUED ON THE NEXT PAGE)










ORDER

A 20 percent rating for erectile dysfunction, is granted, 
subject to the regulations governing the payment of monetary 
awards.

Entitlement to service connection for balanitis, to include 
as secondary to service-connected hypertension is denied. 



		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

